USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOC#:
UNITED STATES DISTRICT COURT DATE FILED: B-2I-ZJf
SOUTHERN DISTRICT OF NEW YORK
xX
United States of America,
ORDER
19-CR-411 (ALC)
-against-
Gunjit Malhotra,
xX

 

ANDREW L. CARTER, JR., United States District Judge:

Defendant, Jas Pal, is directed to file a response, if any, to the Government’s and
Defendant’s submissions as they relate to Mr. Pal by June 1, 2021.

SO ORDERED.

Dated: New York, New York

— (Arbre 1 Cong

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 
